Case 1:20-cv-20965-RNS Document 25 Entered on FLSD Docket 04/20/2020 Page 1 of 6



                            United States District Court
                                      for the
                            Southern District of Florida

   Javier Ferron-Ferri and Doraydee      )
   Rios-Castellon, Petitioners,          )
                                         )
   v.                                    )
                                         )
   Michael W. Meade, Field Office        ) Civil Action No. 20-20965-Civ-Scola
   Director, Miami Field Office, U.S.    )
   Immigration and Customs               )
   Enforcement, and others,              )
   Respondents.                          )
            Order Denying Preliminary Injunction and Dissolving Stay
         Before the Court is Petitioners Javier Ferron-Ferri and Doraydee Rios-
  Castellon’s motion for a preliminary injunction. (ECF No. 4.) This matter was
  previously before the Court for a hearing on the Petitioners’ emergency motion
  for a temporary restraining order, on March 4, 2020, at which both parties had
  an opportunity to present oral argument. After considering the written
  submissions, argument of counsel, and the relevant legal authorities, the Court
  granted the emergency motion, in part, and deferred consideration, in part, by
  paperless order on March 4, 2020. (ECF No. 7.) An order memorializing the
  Court’s ruling followed on March 24, 2020. (ECF No. 10.) That order stayed
  Ferron’s removal, pending further order from the Court. When the parties were
  thereafter unable to reach an independent resolution of this case, the Court
  ordered further briefing on both the Petitioners’ motion for a preliminary
  injunction and their request for Ferron’s release from the Government’s custody.
  In addition, then, to what the Court has already considered, it now has before it
  both the Government’s opposition (ECF No. 20) and Petitioners’ reply thereto
  (ECF No. 24). After careful review, the Court denies the Petitioners’ motion for a
  preliminary injunction and release from custody (ECF No. 4) and amends the
  stay restricting Ferron’s removal.

        1. Background
         On December 22, 2018, Ferron, a Spanish citizen, was admitted to the
  United States as a visitor under the visa waiver program for a 90-day period of
  authorized stay pursuant to 8 U.S.C. § 1187(a)(1). Ferron’s United States citizen
  wife, Rios, based upon the couple’s marriage, filed a petition to classify Ferron
  as her immediate relative under §§ 1151(b)(2), 1154(a)(1)(A)(i). At the same time,
Case 1:20-cv-20965-RNS Document 25 Entered on FLSD Docket 04/20/2020 Page 2 of 6



  Ferron also filed an application seeking an adjustment of status under §
  1255(c)(4). After these filings were denied, because the Petitioners failed to attend
  their scheduled interview with the United States Citizenship and Immigration
  Services—which the Petitioners claim was due to a lack of notice—the Petitioners
  reapplied on February 3, 2020.
         While that application was pending, on February 12, 2020, immigration
  agents arrested Ferron at his home and ordered him removed under 8 C.F.R. §
  217.4(b), as a Visa Waiver Program violator. (ECF No. 1-1 at 6-8.) Ferron then
  filed an application for an administrative stay of removal which was denied on
  February 28, 2020. (ECF No. 1-1 at 2.) Notice of the denial was emailed to
  Ferron’s counsel on March 3, 2020, at 12:38 pm. (ECF No. 1-1 at 3-4.) The
  Petitioners filed a petition for a writ of habeas corpus that evening (ECF No. 1),
  as well as a motion, seeking, among other things, a preliminary injunction, that
  is now before the Court (ECF No. 4). The Court stayed Ferron’s removal, pending
  further briefing and the Court’s further consideration of the parties’
  submissions.

      2. Jurisdiction
         The Government maintains the Court lacks subject-matter jurisdiction
  over this case under three statutory sections: 8 U.S.C. §§ 1252(a)(5), (b)(9), and
  (g). Under these provisions, Congress has restricted, and in some cases even
  eliminated, the jurisdiction of federal district courts to review, as relevant here,
  immigration removal orders. Here, however, the Petitioners have strategically
  framed their petition as “challeng[ing] ICE’s legal authority to exercise its
  discretion, not the exercise of discretion itself.” Camarena v. Director, Immigration
  & Customs Enforcement, Case No. 19-13446-DD, Order Staying Removal
  Pending Appeal, 9 (11th Cir. Sept. 23, 2019).1 That is, the Petitioners are not, as
  prohibited by the statutory sections cited by the Government, challenging the
  validity of the underlying order of removal itself. The Court, therefore, does not
  find that the statutory sections cited by the Government bar the Court’s
  jurisdiction in this case. See id. (noting that, in particular, § 1252(g) “does not
  proscribe substantive review of the underlying legal bases for [the Attorney
  General’s] discretionary decisions and actions”) (quoting Madu v. U.S. Att’y Gen.,
  470 F.3d 1362, 1367 (11th Cir. 2006)).




  1 Camarena is a slip opinion and does not appear to be available on any readily-accessible
  electronic-subscription services. The Petitioners have provided a copy of the order at ECF No.
  24-1. The Court cites to the page numbers indicated on that filing.
Case 1:20-cv-20965-RNS Document 25 Entered on FLSD Docket 04/20/2020 Page 3 of 6



     3. Standard of Review
        The Court may issue a preliminary injunction where the moving party
  demonstrates (1) a substantial likelihood of success on the merits; (2) irreparable
  injury will be suffered without the injunction; (3) the threatened injury to the
  movant outweighs any damage the injunction might cause the opposing party;
  and (4) if issued, the injunction would not be adverse to the public interest. Four
  Seasons Hotels And Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210
  (11th Cir. 2003). The final two factors “merge when the Government is the
  opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009). Because a
  preliminary injunction is “an extraordinary and drastic remedy,” it should not
  be granted unless the “movant clearly establishe[s] the burden of persuasion as
  to each of the four prerequisites.” Id. (quotations omitted).

     4. Analysis
         After careful review, the Court finds the Petitioners have failed to carry
  their burden with respect to the four factors identified above.

     A. Ferron has not demonstrated a substantial likelihood of success on
        the merits.
         As the Petitioners repeatedly maintain, they do not challenge the order of
  removal itself. Instead, they argue the Government’s execution of that order
  would deprive Ferron of what the Petitioners describe as Ferron’s statutory and
  regulatory right to avail himself of the adjustment-of-status application process.
  In establishing Ferron’s entitlement to this right, the Petitioners rely on the
  principles set forth in Accardi v. Shaughnessy, 347 U.S. 260, 265 (1954). In
  Accardi, “[t]he crucial question [wa]s whether the alleged conduct of the Attorney
  General deprived petitioner of any of the rights guaranteed him by the statute or
  by the regulations issued pursuant thereto.” Id. at 265. Here, the Petitioners
  maintain Ferron is guaranteed administrative due process rights to avail himself
  of the entirety of the adjustment-of-status application process. And, they
  explain, if he is removed, he will be denied these rights. In short, say the
  Petitioners, “administrative law entitles them to a discretionary decision”
  regarding the adjustment application prior to Ferron’s removal. (Pet’rs’ Reply at
  11.)
         Without more, the Petitioners would appear to have a viable argument—
  an argument that seems to have carried the day in a number of other cases in
  this district, as well as others. (See Pet’rs’ Mot. at 6–7 (collecting cases).) But, in
  this case, there is more. Unlike any of the other cases cited, in which the
  Petitioners’ argument succeeded, here, Ferron was admitted into the United
Case 1:20-cv-20965-RNS Document 25 Entered on FLSD Docket 04/20/2020 Page 4 of 6



  States through the Department of State’s Visa Waiver Program. 8 U.S.C. §
  1187(a)). This program allows foreign citizens from specific countries, including
  Spain, to visit the United States for ninety days without obtaining a visa. See 8
  U.S.C. § 1187(a); Gomez v. United States AG, 781 Fed. App’x 921, 923 (11th Cir.
  2019). In return for the benefit of not having to apply for a visa, Visa Waiver
  Program applicants must “waive any right ‘to contest, other than on the basis of
  an application for asylum, any action for removal.’” Gomez, 781 Fed. App’x at
  922 (quoting 8 U.S.C. § 1187(b)(2)). This is known as the “VWP waiver.” 8 U.S.C.
  § 1187(b)(2).
          “[T]he express language of 8 U.S.C. § 1187(b) unambiguously limits an
  alien’s means of contesting removal solely to an application for asylum.”
  McCarthy v. Mukasey, 555 F.3d 459, 460 (5th Cir. 2009) (quoting Nose v.
  Attorney General, 993 F.2d 75, 80 (5th Cir.1993). To date, at a minimum, the
  Fifth, Sixth, Seventh, Eighth, Ninth, and Tenth Circuits have all readily
  “concluded that aliens who file for an adjustment of status after the expiration
  of the ninety-day period waive their right to contest a subsequent removal order.”
  McCarthy, 555 F.3d at 461 (collecting cases); see also Bayo v. Napolitano, 593
  F.3d 495, 507 (7th Cir. 2010) (collecting cases); Bingham v. Holder, 637 F.3d
  1040, 1047 (9th Cir. 2011) (“The alien signing the VWP form gives up any right
  to challenge removal, except on asylum grounds, if he or she overstays the grant
  of time permitted by the VWP.”); Gomez, 781 Fed. App’x at 923 (noting, in
  passing, § 1187(b) requires “VWP entrants to waive any right to contest their
  removal”). Here, the Petitioners do not dispute that Ferron’s now pending
  application for adjustment was filed after the expiration of the ninety-day period
  following his entry. Nor do they in any way contest the constitutionality of the
  application of the VWP waiver to Ferron’s case. The Petitioners also do not
  complain about any conflict imposed by the summary-removal process provided
  for by 8 U.S.C. § 1187(b) and the adjustment provision of § 1255(c)(4). (Pet’rs’
  Reply at 11.) Instead, they simply maintain “nothing in § 1255 (or in § 1187) bars
  adjustment when an order of removal exists.” (Id.) But while this may be true—
  that an assessment of an adjustment application may proceed despite the
  existence of a removal order—the Petitioners fail to explain how this proposition
  alone would enable Ferron to circumvent the consequences of the unambiguous
  language of § 1187 and his waiver of any right to contest the execution of the
  instant removal order.
          Additionally, Ferron does not argue that the circumstances of his case
  warrant the application of, for example, an exception to the consequences to his
  participation in the Visa Waiver Program. It is undisputed that Ferron has
  overstayed. And “an alien who overstays his authorized time under the VWP and
  files for an adjustment of status after he has overstayed, but before the issuance
Case 1:20-cv-20965-RNS Document 25 Entered on FLSD Docket 04/20/2020 Page 5 of 6



  of a removal order, has waived his right to contest a subsequent removal order
  through a renewed application for adjustment of status, or to otherwise seek
  review of the previously filed adjustment of status.” McCarthy, 555 F.3d at 461–
  62 (quoting Ferry v. Gonzales, 437 F.3d 1117, 1128 (10th Cir. 2006)).
  Accordingly, any statutory or regulatory right Ferron might claim to a decision
  on his application, under Accardi, even if recognized by this Court, would be
  precluded by Ferron’s participation in the Visa Waiver Program.
         Ultimately, then, because of Ferron’s participation in the Visa Waiver
  Program, the Petitioners have not established that any statute or regulation
  guarantees him the unfettered right to have his adjustment application decided
  prior to the execution of his removal order. Any right Ferron might have to an
  administrative decision, under Accardi, is precluded by his participation in the
  Visa Waiver Program. “Indeed, the government ordinarily can remove a VWP
  overstay ‘without referral’ to an IJ, precluding the alien from seeking a fraud
  waiver—or any other form of relief besides asylum.”. Gomez, 781 Fed. Appx. at
  925 (quoting 8 C.F.R. § 217.4(b)(1)) (emphasis added).

     B. Remaining Preliminary-Injunction Factors.
         Even though the Court agrees Ferron will suffer irreparable harm as a
  result of his removal, his failure to demonstrate any likelihood of success on the
  merits dooms his application for a preliminary injunction. Further, enforcing
  Ferron’s removal order, of which the Petitioners do not dispute the validity,
  furthers the public’s “interest in enforcing federal law.” Majano Garcia v. Martin,
  379 F. Supp. 3d 1301, 1308 (S.D. Fla. 2018) (Moreno, J.)

     5. Conclusion
         The Court is sympathetic to the Petitioners’ plight here. According to their
  allegations, Ferron’s first application for adjustment was denied because of an
  unfortunate mix up with the Petitioners’ mail. If these allegations are true,
  Immigration and Customs Enforcement’s decision to arrest Ferron and order him
  removed, a week after he submitted his second application, appears severe:
  doubly so in light of the Government’s averment that USCIS will likely be able to
  adjudicate Ferron’s application by April 30. (Jt. Status Rep., ECF No. 14, 5.) But,
  the Petitioners have not supplied any support, considering Ferron’s undisputed
  status as a Visa Waiver Program overstay, that would enable the Court to afford
  the Petitioners the relief they now seek. Accordingly, the Court denies the
  Petitioners’ motion for a preliminary injunction (ECF No. 4). Because the Court
  finds Ferron is detained subject to a removal order (the validity of which is
  unchallenged) as a Visa Waiver Program overstay, it also denies the Petitioners’
  request for Ferron’s release.
Case 1:20-cv-20965-RNS Document 25 Entered on FLSD Docket 04/20/2020 Page 6 of 6



        Despite the denial of the preliminary injunction, however, the Court
  affords the Petitioners a limited stay of Ferron’s removal, through Monday,
  April 27, 2020, to allow him to seek a further stay from the Eleventh Circuit.
  Absent action from the Eleventh Circuit, the stay will automatically lift as of April
  28.
        Done and ordered at Miami, Florida, on April 17, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
